Citation Nr: 0818398	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  00-14 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from July 1995 to September 
1995.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York, which denied the veteran's claim 
for service connection for post-traumatic stress disorder 
(PTSD) secondary to personal assault.  

In September 2004, the Board denied the claim.  In July 2007, 
the case was the subject of a Judgment by the United States 
Court of Appeals for Veterans Claims (Court).  The Judgment 
followed the issuance of a June 2007 Memorandum Decision 
which vacated the September 2004 Board decision as it 
concerned the denial of entitlement to service connection for 
PTSD.  

In September 2004, the Board also denied an increased rating 
for a lumbosacral strain.  While that denial was appealed, 
the Court in June 2007 affirmed that Board decision.  
 
For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
you of the further action required on your part.


REMAND

The June 2007 Memorandum Decision issued by the Court 
indicates that the Board, in its September 2004 decision, 
failed "to address whether VA had provided her [the veteran] 
with the notice required by § 3.304(f)(3) before denying her 
claim."  See page seven of Memorandum Decision.  
Essentially, the Court found that by "neglecting to explain 
its decision not to apply that regulation [38 C.F.R. 
§ 3.304(f)(3)], the Board failed to provide 'a written 
statement of [its] findings and conclusions, and the reasons 
or bases for those findings and conclusions, on [a] material 
[issue of law] presented on the record.'"  38 U.S.C.A. 
§ 7104; see Bradford v. Nicholson, 20 Vet. App. 200, 206 
(2006).  Id.  As such the Court vacated and remanded the 
Board's September 2004 decision as it pertained to the issue 
of entitlement to service connection for PTSD.  

In the September 2004 decision, the Board essentially found 
that service connection for PTSD was not warranted as PTSD 
had not been diagnosed.  

Here, while the Board observes that the notice provided the 
veteran in April 1997 correspondence from the RO included 
language in part similar to the current language of 38 C.F.R. 
§ 3.304(f)(3) [which was not even in effect at the time of 
the RO's 1998 decision], the Board finds that, in agreement 
with the reasons presented by the Court as part of its June 
2007 Memorandum Decision, this case needs to be remanded so 
that more complete and extensive stressor development can be 
undertaken.  
 
Entitlement to service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (2007); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

The veteran claims that she has PTSD as a result of her being 
the victim of several personal assaults while on active duty.  
She claims to have been involved in four incidents of 
unwanted sexual contact during her military service., to 
include being raped within the first two weeks of her 
service.  See statement received in May 1997.  

Given that additional stressor development is necessary, the 
case must be remanded to allow the RO to undertake such 
stressor verification.  On remand, the RO should attempt to 
independently verify whether during the veteran's service she 
was actually exposed to the specific stressors which she has 
identified.   To this, VA has a duty to provide a summary of 
her stressor statement to the U.S. Army and Joint Services 
Records Research Center (JSRRC), and ask them to attempt to 
verify the stressor.  38 U.S.C.A. § 5103A(b) (West 2002). 
 Therefore, on remand, the veteran should be asked to provide 
a more detailed statement of her claimed stressors.  That 
statement, as well as any other stressor statements 
previously offered, should be discussed in a report to be 
forwarded to the JSRRC.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Furnish the veteran a notice letter 
in accordance with 38 C.F.R. 
§ 3.304(f)(3).  In that letter the 
veteran is to be specifically notified 
that this regulation provides that:

If a post-traumatic stress disorder 
claim is based on in-service 
personal assault, evidence from 
sources other than the veteran's 
service records may corroborate the 
veteran's account of the stressor 
incident.  Examples of such evidence 
include, but are not limited to: 
records from law enforcement 
authorities, rape crisis centers, 
mental health counseling centers, 
hospitals, or physicians; pregnancy 
tests or tests for sexually 
transmitted diseases; and statements 
from family members, roommates, 
fellow service members, or clergy.  
Evidence of behavior changes 
following the claimed assault is one 
type of relevant evidence that may 
be found in these sources.  Examples 
of behavior changes that may 
constitute credible evidence of the 
stressor include, but are not 
limited to: a request for a transfer 
to another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of 
depression, panic attacks, or 
anxiety without an identifiable 
cause; or unexplained economic or 
social behavior changes.  VA will 
not deny a post-traumatic stress 
disorder claim that is based on in-
service personal assault without 
first advising the claimant that 
evidence from sources other than the 
veteran's service records or 
evidence of behavior changes may 
constitute credible supporting 
evidence of the stressor and 
allowing him or her the opportunity 
to furnish this type of evidence or 
advise VA of potential sources of 
such evidence.  VA may submit any 
evidence that it receives to an 
appropriate medical or mental health 
professional for an opinion as to 
whether it indicates that a personal 
assault occurred.
 
2.  The RO should attempt to obtain 
additional information from the veteran 
concerning the specific circumstances of 
her alleged inservice stressors, to 
include her being involved in four 
incidents of unwanted sexual contact 
during her military service, to include 
being raped within the first two weeks.  
This additional information should 
include, as best as she possibly can 
provide, specific dates and locations, 
names, and her relationship to any person 
or persons who purportedly were involved.

3.   Regardless of any response received 
from the appellant, the RO, after waiting 
an appropriate time period for the 
veteran to respond, must prepare of a 
summary of her claimed stressors using 
both the information provided in any 
reply to the above request and the facts 
found in the claims file, to include her 
May 1997 statement.  The RO must forward 
the summary to JSRRC and ask them to 
attempt to verify the claimed stressors. 
 Contact with the JSRRC is required 
regardless whether the veteran provides 
any additional evidence.

4.  If, and only if, at least one of the 
claimed stressors is independently 
verified by the JSRRC or otherwise, the 
veteran should be afforded a VA 
psychiatric examination by a physician 
with appropriate expertise to determine 
the nature and etiology of any diagnosed 
PTSD.  All indicated studies, tests and 
evaluations deemed necessary should be 
performed, including psychological 
testing designed to ascertain whether the 
veteran has PTSD due to an independently 
verifiable inservice stressor.  The 
examiner must be informed of any stressor 
which has been independently verified.  A 
diagnosis of PTSD under criteria set 
forth in the Diagnostic and Statistical 
Manual of Mental Disorders (Fourth 
Edition) must be made or definitively 
ruled out.  If PTSD is diagnosed, the 
examiner must identify the independently 
verifiable inservice stressor(s) 
supporting the diagnosis.  If PTSD is not 
diagnosed, the examiner should explain 
why the diagnosis was not made.  The 
claims folder, including a copy of this 
REMAND, must be made available to and 
reviewed by the examiner.

5.  The veteran is hereby notified that 
it is her responsibility to report for 
any ordered VA examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim. 
 38 C.F.R. §§ 3.158, 3.655 (2007).  In 
the event that the veteran does not 
report for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, have been conducted and completed 
in full.  If an examination is conducted, 
the RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures at once.

7.  Thereafter, and following any other 
indicated development, the RO must 
prepare a new rating decision and 
readjudicate the appealed issue.  If the 
appeal is denied, the veteran and her 
representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, to include 38 C.F.R. 
§ 3.304(f)(3), and the reasons for the 
decision. They should then be afforded an 
applicable time to respond.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until she is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board have remanded to the RO. 
 Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

